Case: 15-40714      Document: 00513446286         Page: 1    Date Filed: 03/31/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-40714                                 FILED
                                  Summary Calendar                         March 31, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

DANIEL FRIAS GOMEZ,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:13-CR-1055


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Daniel Frias Gomez has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Frias Gomez has filed a response. The record is not sufficiently developed to
allow us to make a fair evaluation of Frias Gomez’s claim of ineffective
assistance of counsel; we therefore decline to consider the claim without


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40714     Document: 00513446286     Page: 2   Date Filed: 03/31/2016


                                  No. 15-40714

prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Frias Gomez’s response.         Although counsel
addresses the validity of Frias Gomez’s appeal waiver, counsel does not fully
and meaningfully discuss the district court’s compliance with Federal Rule of
Criminal Procedure 11. An appeal waiver in the plea agreement does not
waive the district court’s compliance with Rule 11 or the need to brief this issue
adequately in an Anders brief. See United States v. Carreon-Ibarra, 673 F.3d
358, 362 n.3 (5th Cir. 2012); see also United States v. Brown, 328 F.3d 787,
789-90 (5th Cir. 2003). Nevertheless, our independent review confirms that
the guilty plea was knowing and voluntary. We therefore concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. Frias Gomez’s motion for the appointment of counsel is
DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2